{¶ 1} The judgment of the court of appeals is reversed, and the cause is remanded to the juvenile court for further proceedings consistent with In re Thomas, 100 Ohio St.3d 89, 2003-Ohio-5162, 796 N.E.2d 908.
Robin N. Piper, Butler County Prosecuting Attorney, and Michael D. Baker, Assistant Prosecuting Attorney, for appellee state of Ohio.
David H. Bodiker, State Public Defender, and Molly J. McAnespie, Assistant Public Defender, for appellant David Price.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, O’Connor and O’Donnell, JJ., concur.
Lundberg Stratton, J., dissents.